Citation Nr: 0422620	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  99-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
including as secondary to service-connected otitis externa.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran had active honorable military service from 
December 1942 to December 1945.  Service from February 1948 
to August 1948 was under conditions other than honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision which 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for hearing loss and residuals of ear infections.  
In a January 2001 Board decision, it was determined that new 
and material evidence had been submitted to reopen the 
veteran's claims for service connection.  The claims were 
remanded to the RO for additional development at that time.  

In a February 2003 RO decision, service connection for otitis 
externa was granted with a 0 percent (noncompensable) 
evaluation, constituting a grant of the benefits sought on 
appeal regarding that issue.  However, the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss remained denied and such issue remains in appellate 
status.  Moreover, in a September 2003 statement, the 
veteran's representative pointed out that the VA examiners 
did not provide an opinion on the question of whether the 
veteran's hearing loss was secondary to his service-connected 
otitis externa.  

On December 31, 2003, the veteran's motion to advance his 
case on the Board docket was granted pursuant to 38 U.S.C. 
§ 7107 and 38 C.F.R. § 20.900(c) (2003).  

In January 2004, the case was remanded to the RO for 
additional evidentiary development, including a medical 
opinion on the question of whether the veteran's hearing loss 
was secondary to his service-connected otitis externa.  The 
case was returned to the Board in July 2004.  




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The competent evidence does not show that any current 
bilateral hearing loss was incurred in or aggravated by 
service, is proximately due to or the result of service-
connected otitis externa, or that hearing loss was manifested 
within one year following the veteran's separation from 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service nor is such disability proximately due to or the 
result of his service-connected otitis externa.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in July 2003, the RO provided notice 
as to what evidence the veteran was responsible for, and what 
evidence VA would undertake to obtain.  In the statement of 
the case and supplemental statements of the case, the RO 
informed the veteran of what the evidence needed to show, in 
order to substantiate the claim for increase.

The July 2003 letter told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised him that he could furnish private records.  This 
information should have put him on notice to submit relevant 
evidence in his possession.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  
However, the majority specified that the remedy for deficient 
notice was a remand so that the proper notice could be 
issued.  Here, the veteran received that remedy when the 
Board remanded his claim in January 2001 to ensure that 
notice was provided, and a VCAA notice letter was 
subsequently issued.  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  


I.  Factual Background

A review of his service medical records reflects that during 
his first period of active duty, the veteran was treated for 
otitis externa.  On separation examination in December 1945, 
the veteran's hearing was 15/15 on whispered voice testing, 
bilaterally.  A fungus infection of the right ear was noted.  

VA medical records essentially show that the veteran was 
diagnosed with mild to severe sensorineural hearing loss, 
bilaterally.  An October 1998 record reflects that the 
veteran reported a history of excessive noise exposure during 
military service and chronic ear fungus since that time.  A 
June 1999 record reflects no change in his hearing acuity 
since the October 1998 evaluation except for improved 
thresholds noted at 250 and 500 Hertz, bilaterally.  

On VA audiological in June 1999, the veteran complained of 
pain and discharge in the right ear, difficulty understanding 
speech and a history of "ear fungus" that began during 
active military service.  Mild to severe sensorineural 
hearing loss, bilaterally, beginning at 1500 hertz was noted.  

A December 1999 VA medical statement was submitted which 
noted that the veteran had hearing loss, which was documented 
by the audiology service for several years.  The examiner 
indicated that from her understanding of the veteran's past 
history, there was a reasonable possibility that the 
veteran's military experiences contributed to his current 
audiological status.  

The veteran underwent a VA audiological examination in 
November 2002.  The veteran reported difficulty in all 
listening situations.  He indicated that he was diagnosed 
with a "fungus" in his right ear while on active duty and 
complained of constant pressure in that ear.  He denied any 
military and recreational noise exposure but noted some post-
service occupational noise exposure in his job as a butcher 
which included saws and cutting equipment.  The veteran also 
reported unilateral tinnitus which began during service.  The 
diagnosis was mild to moderate sensorineural hearing loss in 
both ears at 1500-4000 hertz.  Speech recognition scores were 
90 percent on the right ear and 94 percent on the left ear.  
The examiner indicated that he loss appeared to be of 
cochlear origin.  It was noted that as a clinical 
audiologist, the examiner could only provide an opinion 
regarding hearing loss and tinnitus.  The examiner stated 
that the veteran's hearing loss was sensorineural in nature 
with no conductive component evident on examination.  It was 
opined that since the veteran denied military noise exposure, 
the examiner could only provide conjecture that his hearing 
loss must have occurred post-discharge.  It was recommended 
that an opinion regarding the etiology of his "ear infection 
residuals" be provided by an ear, nose and throat physician.  

On VA ear disease examination in January 2003, the veteran 
reported a history of recurrent otitis externa, which began 
during active military service.  The veteran noted otalgia 
and otorrhea associated with the intermittent recurrent 
otitis externa.  He reported problems with intermittent 
vertigo as well as problems with intermittent disequilibrium 
and gait disturbance.  He also complained of significant 
bilateral hearing loss.  On physical examination, there was 
no evidence of auricular deformity.  The external canals 
revealed no evidence of edema, scaling or discharge.  
Examination of each tympanic membrane revealed them to be 
fully intact, without evidence of middle ear effusion, 
cholesteatoma, or active ear disease.  The examiner concluded 
that the veteran's recurrent ear infections were as likely as 
not related to his original episode of fungal otitis external 
during military service.  

A VA medical opinion was submitted in February 2004.  The 
examiner indicated that after review of the veteran's claims 
file, he did not think that his hearing loss was due to his 
recurrent right-sided otitis externa.  It was noted that the 
veteran had symmetric sensorineural hearing loss and thus the 
right was no worse than the left.  Since both ears 
demonstrated decreased hearing sensitivity, a right-sided 
process was unlikely to be responsible for his hearing loss.  

The examiner also indicated that historical audiograms 
conducted from 1995 to 2003 demonstrated a cochlear or inner 
ear pattern of hearing loss.  It was noted that such a 
pattern was most commonly associated with age, noise 
exposure, or agents toxic to the inner ear.  Conversely, 
otitis externa, by definition, is an infection or 
inflammation of the outer ear, ear canal or outer layer of 
the tympanic membrane.  The examiner related that such an 
infection was not associated with sensorineural hearing loss 
but may rarely cause a conductive pattern of hearing loss.  
It was noted that this conductive component of hearing loss 
would be demonstrated on audiogram as an air-bone gap; 
however no significant air-bone gap was demonstrated on the 
veteran's audiogram.  Thus, the examiner determined that it 
was unlikely that his hearing loss was caused by otitis 
externa.  

It was also noted that the progression of the veteran's 
bilateral, symmetrical, sensorineural hearing loss had been 
documented in recent years by serial audiograms.  The 
examiner indicated that such suggested a progressive 
bilateral inner ear process at work, and could not be 
associated with otitis externa, especially unilateral otitis 
externa.  Thus, it was unlikely that recurrent, right-sided 
otitis externa caused the veteran's current pattern of 
hearing loss.  In addition, the examiner noted that the 
mildness of his hearing loss documented in 1995 and the 
progression seen in recent years was not consistent with a 
(theoretical) past otoxic insult which could be related to 
his current hearing loss.  The examiner concluded that it was 
at least as likely as not that all or part of the veteran's 
current hearing loss was not caused by his service-connected 
otitis externa.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b).  

In this case, the veteran contends that service connection 
for bilateral hearing loss is warranted as secondary to his 
service-connected otitis externa.  As noted above, while 
service medical records show treatment for otitis externa, 
such records are entirely negative for diagnosis of any 
hearing loss disability.  Service connection for otitis 
externa was granted with a 0 percent (noncompensable) 
evaluation by RO decision dated in February 2003.  However, 
while a hearing loss disability has been shown by post-
service medical records beginning in the 1990's, the 
competent medical evidence of record does not reflect a 
causal connection between the current hearing loss and 
service-connected otitis externa.  In this regard, the Board 
notes that the 2004 VA medical opinion, which was based on a 
full review of the veteran's claims file, indicated that 
there was no relationship between his bilateral sensorineural 
hearing loss and otitis externa.  In particular, the examiner 
noted that sensorineural hearing loss was primarily an inner 
ear pattern of loss while otitis externa, by definition 
affects the outer ear.  The examiner observed no medical 
findings which suggested that the unilateral inflammatory 
process of the right ear was in any responsible for the 
veteran's progressive bilateral hearing loss.  

The veteran is competent to report his symptoms, but since he 
is not trained in evaluating hearing impairment and its 
causes, is not competent to render an opinion as to the cause 
of his hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the competent medical evidence is 
against the veteran's claim.  Therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
the current hearing loss is secondary to service-connected 
otitis externa. Thus, the claim for secondary service 
connection is denied.  

Moreover, service connection for bilateral hearing loss is 
not warranted on a direct basis.  As noted, service medical 
records are silent for clinical findings of hearing loss and 
the veteran has essentially denied significant noise exposure 
during active service.  The first post-service medical 
evidence of hearing loss is dated in the 1990's, several 
decades after active military service.  The veteran has not 
submitted any competent evidence showing that any current 
hearing loss disability is related to service or that a 
sensorineural hearing loss disability was manifested to a 
compensable degree within the one-year, post-service 
presumptive period.  Consequently, service connection for 
bilateral hearing loss is denied.  Since the preponderance of 
the evidence is against allowance of these claims, the 
benefit-of-the-doubt doctrine is inapplicable.  







ORDER

Entitlement to service connection for bilateral hearing loss, 
including as secondary to service-connected otitis externa is 
denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



